Citation Nr: 1233742	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-32 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 25, 2011.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  The Veteran timely appealed that issue.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in January 2007; a transcript of that hearing is associated with the claims file.  In December 2008, the Veteran requested a Board hearing before a Veterans Law Judge; he withdrew that request for a hearing in a March 2009 correspondence.

This case was initially before the Board in February 2011, when the TDIU issue was remanded for further development.  During that development and pendency of the appeal, TDIU was awarded to the Veteran, effective August 25, 2011, in a March 2012 rating decision.  The supplemental statement of the case issued to the Veteran restyled the claim as an earlier effective date claim for his TDIU award.  The Board has adopted that recharacterization of the claim as the case has been returned to the Board at this time for further appellate review.


FINDINGS OF FACT

1.  The Veteran filed for service connection for major depressive disorder and entitlement to TDIU on January 11, 2007; the Veteran was awarded service connection for major depressive disorder, effective the date of his claim, in the June 2008 rating decision.

2.  The Veteran was awarded TDIU due to his depression preventing him from obtaining and maintaining substantially gainful employment in the March 2012 rating decision.

3.  By resolving doubt in favor of the Veteran, the evidence of record, including his lay statements and Dr. J.C.B.'s opinions, demonstrates that the Veteran has been unable to obtain or maintain substantially gainful employment throughout the appeal period due to his depression.


CONCLUSION OF LAW

The criteria establishing an effective date of January 11, 2007 for the award of TDIU has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable decision to grant an earlier effective date for the award of TDIU, as discussed below, the Board finds that no further discussion of VCAA is necessary at this time.  The Board notes that the effective date assigned in this case is the earliest possible effective date, and therefore this decision represents a fully favorable decision as to the issue of entitlement to TDIU.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Regarding entitlement to TDIU, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2011).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2011).  

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor may advancing age be considered.  

Unless specifically provided otherwise, the effective date of an award of compensation based on a claim, which has been reopened after final adjudication, shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  Awards based on new and material evidence received after final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii), (r) (2011).

On appeal, the Veteran contends that he should be awarded an earlier effective date for his award of TDIU, specifically back to the date of his claim.  The Board finds that an effective date of January 11, 2007 should be assigned in this case.

A review of the March 2012 rating decision which granted TDIU effective August 25, 2011, notes that the award of TDIU was predicated on the fact that in a VA treatment record dated in August 25, 2011, the Veteran's VA psychologist, Dr. J.C.B. indicated that he was "totally and permanently unable to work due to depression."

The Board notes that service connection for major depressive disorder was awarded in the June 2008 rating decision, the subject of this appeal; the effective date assigned for service connection for that disorder was January 11, 2007-the date on which the Veteran filed for service connection for that disorder.  Incidentally, the Board notes that January 11, 2007 is also the same date that the Veteran filed a claim of entitlement for TDIU.

A review of the claims file, including several VA examinations for diabetes and major depression prior to August 25, 2011, note that the Veteran was employable for less strenuous work than construction work, but that he was employable.  The August 25, 2011 treatment note is the first such indication that the Veteran was unemployable.  Following that treatment note, the Veteran was shown to be unemployable due to both his diabetes mellitus and depression in September 2011 VA examinations.

Additionally, a claims file review demonstrates several college transcripts from 2008 and 2009, which indicate that the Veteran was enrolled in college classes and doing very well in his studies during those semesters, earning very good marks in his classes.  

In an October 2011 statement, the Veteran indicated that in 2009 he was working with a VA Employment Coordinator, at which time he found employment for approximately 2 months.  He indicated that he started out full-time, was reduced to part-time, and then was forced to quit his job within 2 months of starting because he was physically unable to do the work due to his blood sugar problems.  He also indicated that his depression made functioning on a daily basis extremely difficult.

Finally, the Board notes that the Veteran's VA psychologist, Dr. J.C.B., stated in an April 2012 VA treatment note addendum that 

 [The Veteran] has a severe and unresponsive case of depression.  It has taken a vagel nerve stimulator implant and an aggressive medication regimen just to keep him able to maintain the most basic functions.  He was diagnosed with depression over 10 years ago and was referred to [the VA] clinic in 2004.  [Dr. J.C.B. has] been treating him since 2006 for this and in [his] opinion, at that time, he was unable to work at all.


In light of the foregoing, the Board finds that an award of TDIU should be assigned on January 11, 2007-the date on which service connection for major depression disorder and entitlement to TDIU were filed, and the effective date of the Veteran's service connection for depression.  

The Board notes that while August 25, 2011 is the first date on which any opinion regarding unemployability appears in the record, that same VA psychologist later wrote an opinion in April 2012 noting that he has been treating the Veteran since 2006 and that since beginning treatment, the Veteran has been unable to work due to his depressive disorder.  Moreover, while the Veteran was adjudged in VA examinations prior to August 2011 to be employable, the Veteran's lay statements demonstrate that he was diligently working with a VA Employment Coordinator to obtain employment and did, in fact, find full-time employment for a 2-month period in 2009.  However, the Veteran quickly had to reduce from full-time employment to part-time employment and eventually quit altogether due to his diabetes and depression.  

The Board recognizes that such an employment history is purely the history as provided by the Veteran and is potentially biased since he had a claim for benefits pending when he made these statements.  However, the Board finds such to be both competent and credible statements, and therefore, highly probative in this case.  

Given that the Board finds the Veteran's account of his employment history to be particularly credible and probative, and in light of Dr. J.C.B.'s April 2012 statement that the Veteran has been unable to work due to his depression since 2006, the Board finds that by resolving doubt in favor of the Veteran, TDIU should be awarded the date of his claim and the date of service connection for major depressive disorder-January 11, 2007.  See 38 C.F.R. §§ 3.102, 3.400.  In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An effective date of January 11, 2007 for the award of TDIU is granted.



____________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


